Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Applicant’s reply filed on 5/17/21 is acknowledged.  Claims 1 and 12 have been amended.  Claims 7-11 and 13 are canceled. Claims 14 and 15 are new.  Claims 1-6, 12, 14 and 15 are under consideration. 
Rejoinder
Claims 1-6, 14 and 15 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 12, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, dated 7/23/20 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 7/23/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Doina Gabriela Ene on 7/12/21
The application has been amended as follows: 

Claims
12. (Currently amended) A process for preparing a moisturizing gel composition, wherein the process is a cold process, comprising: 
combining , wherein the ingredients consist of:
a. 1 wt.% to 12 wt.% of a humectant selected from trimethylglycine, propylene glycol, glycerin and combinations thereof; 
b. . 1 wt.% to 6 wt.% of a skin feel agent selected from PEG-14M, polyglyceryl-3- laurate, PPG-3 isostearyl methyl ether, PEG 60 almond glyceride, and combinations thereof; 
c. . 0.25 wt.% to 1 wt.% of a skin conditioning agent selected from triterpene esters; 
d. . 0.2 wt.% to 2 wt.% of a structure increasing polymer selected from carbomers, acrylate polymers, acrylate copolymers and combinations thereof; 
e. a cosmetically acceptable carrier; 
f. 0.25 wt.% to 3 wt% of preservatives; and
70 wt.% to 96 wt.% water;
blending the ingredients, and; adding a pH adjuster to activate thickening of the composition and provide a pH of 4 to 7, and a viscosity of 5,000 cps to 300,000 cps.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claimed compositions are novel and non-obvious over the teachings of the prior art.  The closest prior art is Tanaka (US20040028634, 2/12/2004; of record).  
Tanaka teaches a skin care composition containing 0.5-10% of trimethylglycine (paragraphs 49 and 50), 0.1-1% of a carbomer (abstract), a cosmetically acceptable aqueous carrier (abstract), and a pH of 5-7 (paragraph 60). The composition is considered to be a moisturizing gel because it contains the same components responsible for the moisturizing effect and gel structure, i.e., the humectant and structure increasing polymer, as in the instant claim.  Tanaka does not expressly teach the inclusion of triterpene esters. It would not have been obvious to one of ordinary skill in the art to have included only triterpene esters, and to have excluded other ingredients recited in Tanaka et al. (i.e. consisting of).  In addition, Tanaka teaches a viscosity of 100 mPa·s to about 400 mPa·s, which is below the claimed range of 5,000-300,000 cps.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-6, 12, 14 and 15 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.